IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 GREGG TCHIRKOW,                              : No. 18 WM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 PRESIDENT JUDGE RITA HATHAWAY,               :
 JOHN PECK, BRYAN KLINE, AND A.               :
 TAYLOR WILLIAMS,                             :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonontary is DIRECTED to strike the name of the jurist from the caption.